Citation Nr: 0937439	
Decision Date: 10/01/09    Archive Date: 10/14/09	

DOCKET NO.  08-37 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss in the right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to November 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the VARO in 
St. Louis, Missouri, in April 2006 that determined that a 
claim for service connection for bilateral hearing loss/ear 
trouble remained denied because the evidence submitted was 
not new and material, and from a September 2007 rating 
decision that also determined the claim for service 
connection for bilateral hearing loss/ear trouble remain 
denied because the evidence submitted was not new and 
material and which denied service connection for tinnitus.  

In testimony before the undersigned at a video conference 
hearing in March 2009, it was stated that the Veteran was no 
longer pursuing service connection for hearing loss for the 
left ear, but was continuing to pursue a claim of entitlement 
to service connection for hearing loss involving the right 
ear.

Based on a review of the evidence of record, the issue of 
entitlement to service connection for tinnitus is remanded to 
the RO by way of the Appeals Management Center in Washington, 
D.C.  Additionally, following the determination that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for right ear hearing loss 
has been received, that matter is also remanded to the RO for 
further development as indicated below.  




FINDINGS OF FACT

1.  By rating decision dated in December 1999, in pertinent 
part, service connection for hearing loss was denied.  A 
statement of the case was issued in March 2000, but a timely 
appeal was not perfected.  

2.  Received in August 2005 was a request to reopen a claim 
of service connection for hearing loss.

3.  Additional evidence received since the 1989 RO decision 
is new and material, relates to an unestablished fact 
necessary to substantiate the merits of the claim of service 
connection, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1999 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

2.  New and material evidence has been received since the 
December 1999 denial, and the claim of entitlement to service 
connection for right ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA applies to the instant claim.  

In this case, the Board finds that VA has substantially 
satisfied its duties to notify and assist as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter at this time.  The reopened claim is 
further addressed in the remand at the end of the decision.  

Factual Background and Analysis

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented and secured with respect 
to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed on 
or after August 29, 2001, as in this case, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

With this consideration, the Board must now review all the 
evidence which has been submitted by the Veteran and been 
associated with the claims file since the last final decision 
of record in December 1999 with regard to right ear hearing 
loss.

Prior to the December 1999 rating decision, the claims file 
contained private and VA medical records dating from the 
1990's.  The Veteran's service treatment records were not in 
the file.  The Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that in cases where records 
that once were in the hands of the Government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and also consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not lower the legal standards for reviewing a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  In its decision, the RO 
indicated that attempts had been made to obtain the Veteran's 
service treatment records from different potential sources, 
but all were unsuccessful.  Reference was made to the medical 
evidence of record being without reference to complaints or 
findings indicative of the presence of hearing loss, let 
alone hearing loss attributable to the Veteran's active 
service.  

Since the 1999 rating decision, additional evidence has been 
associated with the claims file.  That evidence includes 
reports of audiologic examinations of the Veteran.  The 
medical evidence shows a current diagnosis of sensorineural 
hearing loss involving the right ear and a diagnosis of 
bilateral tinnitus.

Additionally, the Veteran has given testimony before a 
decision review officer at the New Orleans RO in December 
2006 and before the undersigned at a video conference hearing 
in March 2009.  The Veteran has also submitted statements 
from relatives, his supervisors, and a friend who was once in 
the military.  Their statements are to the combined effect 
that the Veteran has had difficulties with his hearing for 
many years. 

The Board is aware that in determining what evidence is new 
and material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

The Board finds that this additional evidence is new, in that 
it was not part of the record before the RO issued its 
decision in 1999 with regard to hearing loss.  The Board 
finds that the additional evidence is also material as it 
relates to a prior basis for denial of the claim, that is, 
the record now shows that the Veteran has a diagnosis of 
hearing loss in the right ear and tinnitus and he has 
submitted statements from various individuals and himself 
attesting to difficulties with his hearing for many years.  
Accordingly, new and material evidence has been submitted, 
and the claim is reopened.  




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for right ear hearing 
loss is reopened.  The appeal is allowed to this extent only.


REMAND

The Veteran was accorded an audiologic examination by VA in 
August 2007, and the diagnoses included bilateral subjective 
tinnitus.  However, for some reason, the examiner did not 
express an opinion as to the etiology of the tinnitus.  As 
the Veteran's accredited representative has pointed out, in 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
found that once VA undertakes the effort to provide an 
examination for developing a service connection claim, it 
must provide an adequate one, or, at a minimum, notify the 
claimant why one will not or cannot be provided.  In Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), the Court found that 
"without a medical opinion that clearly addresses the 
relevant facts and medical science, the Board is left to rely 
on its own lay opinion, which it is forbidden from doing."  

Additionally, the examiner in 2007 did not have access to the 
various lay statements from acquaintances of the Veteran.  
Also, as noted above, unfortunately, the Veteran's service 
treatment records are not available and the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  In 
Russo v. Brown, 9 Vet. App. 46, 51 (1996), the Court 
explained that precedent does "not establish a heightened 
'benefit of a doubt,' only a heightened duty for the Board to 
consider applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain 
its decision when the Veteran's medical records have been 
destroyed").  

The Board notes that the record also shows that the Veteran 
has claimed that he received treatment at the VA medical 
facility in Alexandria, Louisiana, in the late 1980's.  
However, a communication from that facility reflects that 
there are no records pertaining to the Veteran.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The Veteran should be asked to 
identify all medical care providers who 
have ever treated him for hearing 
difficulties, to include tinnitus, ever 
since service.  The RO/AMC must obtain 
complete treatment records (those not 
already in the claims folder) for all 
treatment identified.  If any records 
sought cannot be obtained, the reasons 
for such must be noted in the record.  
The Veteran should be asked to explain 
why he did not refer to the difficulties 
with his hearing in the mid-1990's when 
he was seen for unrelated complaints.  He 
should also be asked to explain why he 
did not appear for an examination that 
was scheduled for him at the VA Medical 
Center in Shreveport, Louisiana, in March 
1985.  

2.  The Veteran should be scheduled for 
an audiologic examination to determine 
the nature and etiology of any current 
hearing loss in the right ear and/or 
tinnitus.  The examiner should review the 
claims file and note that review in the 
report.  The examiner is asked to opine 
as to whether any current right ear 
hearing loss is at least as likely as not 
(a 50 percent or greater probability) 
related to the Veteran's active service.  
He should also express an opinion as to 
the etiology of any currently diagnosed 
tinnitus.  The examiner is asked to 
consider that the term "at least as 
likely as not" means the weight of the 
evidence before and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as it 
is to find against causation.  The 
rationale for any opinion expressed 
should be provided.  Should the examiner 
be unwilling to provide an opinion 
without respect to speculation, this 
should be so stated and the examiner 
should give reasoning as to why he or she 
is not able to provide an opinion.  The 
rationale for any opinion expressed 
should be provided.  

3.  After completion of the foregoing, 
the claims of entitlement to service 
connection for right ear hearing loss and 
tinnitus should be readjudicated.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he receives further notice.  However, he is 
advised of the importance of appearing for any scheduled 
examination because failure to do so without good cause could 
lead to a denial of the claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


